    Case 3:19-cr-00104-REP Document 3 Filed 07/24/19 Page 1 of 5 PageID# 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                         i l 2420i9

                                        Richmond Division


UNITED STATES OF AMERICA                            UNDER SEAL


                                                    CRIMINAL NO. 3:19-cr- 104


CHIKOSI LEGINS,                                     Deprivation of Rights Under Color of Law
                                                    I8U.S.C. §242
                        Defendant.                  (Count 1)

                                                    Aggravated Sexual Abuse
                                                    18 U.S.C.§ 2241(a)
                                                    (Count 2)

                                                    Sexual Abuse of a Ward
                                                    18 U.S.C.§ 2243(b)
                                                    (Counts 3 and 4)

                                                    False Statements
                                                    18U.S.C. § 1001
                                                    (Count 5)

                                            INDICTMENT


                                July 2019 TERM-Richmond, Virginia

       THE GRAND JURY CHARGES THAT:

At all times relevant to this indictment:

        1.     Defendant CHIKOSI LEGINS was employed as a correctional officer at the

Federal Correctional Institution, Petersburg, in Prince George County, Virginia, within the

Eastern District of Virginia.

        2.     B.L., an individual known to the Grand Jury, was an inmate at the Federal

Correctional Institution, Petersburg.


                                                1
Case 3:19-cr-00104-REP Document 3 Filed 07/24/19 Page 2 of 5 PageID# 4
Case 3:19-cr-00104-REP Document 3 Filed 07/24/19 Page 3 of 5 PageID# 5
Case 3:19-cr-00104-REP Document 3 Filed 07/24/19 Page 4 of 5 PageID# 6
Case 3:19-cr-00104-REP Document 3 Filed 07/24/19 Page 5 of 5 PageID# 7
